IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-10-00247-CV

CITY OF MILFORD,
                                                              Appellant
v.

NESTOR CALDERON, JR.,
                                                              Appellee


                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 79,293


                           MEMORANDUM OPINION


       Appellant, City of Milford, filed a notice of appeal from an adverse judgment

issued by the trial court. Now, City of Milford has filed an unopposed motion to

dismiss the appeal. In the motion, City of Milford requests that we dismiss the appeal

and remand the case back to the trial court for completion of the dismissal process.

       We are not permitted by the Rules of Appellate Procedure to dismiss the appeal

and remand the case. Accordingly, we grant City of Milford’s motion in part, set aside

the trial court’s judgment without regard to the merits, and remand the case to the trial

court for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(B).
                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Judgment set aside and remanded
Opinion delivered and filed December 8, 2010
 [CV06]




City of Milford v. Calderon                           Page 2